                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR19-0072-JCC
10                              Plaintiff,                     ORDER
11          v.

12   JEAN MPOULI,

13                              Defendant.
14

15          This matter comes before the Court on the parties’ stipulated motion to continue the trial
16   date (Dkt. No. 25). Defendant has filed a speedy trial waiver up to and including April 6, 2020.
17   (Dkt. No. 18-1.) Having thoroughly considered the motion and Defendant’s speedy trial waiver,
18   the Court FINDS that:
19          1.       Failure to grant a continuance would likely result in a miscarriage of justice, as set
20   forth in 18 U.S.C. § 3161(h)(7)(B)(i);
21          2.       The additional time requested is a reasonable period of delay, as the parties have
22   requested more time to adequately prepare for trial;
23          3.       The ends of justice will best be served by a continuance, and the ends of justice
24   outweigh the best interests of the public and Defendant in any speedier trial, as set forth in 18
25   U.S.C. § 3161(h)(7)(A); and
26          4.       The additional time requested between the current trial date and the new trial date


     ORDER
     CR19-0072-JCC
     PAGE - 1
 1   is necessary to provide the parties reasonable time to prepare for trial.

 2          For the foregoing reasons, the parties’ stipulated motion to continue the trial date (Dkt.

 3   No. 25) is GRANTED. It is therefore ORDERED that the trial date is CONTINUED from March

 4   2, 2020 to March 23, 2020 at 9:30 a.m., and that the time between the date of this order and the

 5   new trial date is excludable time under the Speedy Trial Act, pursuant to 18 U.S.C. §§

 6   3161(h)(7)(A), 3161(h)(7)(B)(ii), and 3161(h)(7)(B)(iv).

 7          DATED this 6th day of February 2020.




                                                            A
 8
 9

10
                                                            John C. Coughenour
11                                                          UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0072-JCC
     PAGE - 2
